ORDER

PER CURIAM.
Howard Randy Wimmer appeals the decision of the Personnel Advisory Board upholding his dismissal by the State of Missouri, Department of Social Services, Division of Aging from the position of Environmental Sanitarian III. We have reviewed the briefs of the parties and the record on appeal and find the award is supported by competent and substantial evidence and is not arbitrary, capricious or an abuse of discretion. An extended opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum for their use only, explaining the reason for our decision. The judgment is affirmed pursuant to Rule 84.16(b).